i          i          i                                                                  i       i      i




                                        MEMORANDUM OPINION

                                             No. 04-08-00390-CR

                                          Lenard A. STEVENSON,
                                                 Appellant

                                                      v.

                                            The STATE of Texas,
                                                  Appellee

                          From the 290th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2007-CR-6158
                                    Honorable Pat Priest, Judge Presiding1

PER CURIAM

Sitting:              Catherine Stone, Justice
                      Karen Angelini, Justice
                      Sandee Bryan Marion, Justice

Delivered and Filed: July 9, 2008

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Appellant’s

appellate counsel notified this court that appellant does not have a right to appeal in this case.



           1
               Sitting by assignment.
                                                                                     04-08-00390-CR

Counsel further indicated that appellant would not file an amended trial court certification showing

that he has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110
S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree

with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly,

this appeal is dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-